Judgment unanimously affirmed with costs. Memorandum: In this action alleging theft of trade secrets, the dispositive issue is whether plaintiffs’ manufacturing process was generally known in the trade (Eagle Comtronics v Pico, Inc., 89 AD2d 803). One of plaintiffs’ witnesses conceded that the individual steps of the process were all known, but that the combination of them was unique. Defendants presented expert witnesses and treatises refuting that position and establishing that the process was not unique and that the product could easily be reverse-engineered. Plaintiffs called only witnesses involved with their own company, including a deposition from one customer, but presented no expert testimony to rebut the opinions expressed by defendants’ experts. The Hearing Officer, therefore, correctly found for defendants. (Appeal from judgment of Supreme Court, Herkimer County, Aronson, J.H.O. — theft of *982trade secrets.) Present — Doerr, J. P., Boomer, Pine and Davis, JJ.